EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Spencer on 07/26/2021.

The complete claim listing has been deleted and replaced with the following claims and claim language: 
1.    (Currently Amended) A composition comprising:
i)    one or more hyaluronic acid conjugated liposomes; and
ii)    a polyelectrolyte multilayer;
wherein the hyaluronic acid is covalently bonded to the surface of the liposome; and wherein the one or more hyaluronic acid conjugated liposomes are deposited onto the polyelectrolyte multilayer.

2.    (Original) The composition of claim 1, wherein the polyelectrolyte multilayer comprises one or more independently selected polycationic polymers.

3.-4. (Canceled).

5.    (Previously Presented)    The composition of claim    1,    wherein the polyelectrolyte multilayer comprises one or more independently selected polyanionic polymers.

6.-7. (Canceled).

8.    (Previously Presented)    The composition of claim    5,    wherein at least one of the polyanionic polymers is poly(sodium styrene sulfonate) (SPS).

9.-11. (Canceled).

12.    (Previously Presented)    The composition of claim    1,    wherein the polyelectrolyte multilayer comprises from about 2 to about 10 monolayers of poly-L-lysine (PLL) and from about 2 to about 10 monolayers of poly(sodium styrene sulfonate) (SPS).

13.-21. (Canceled).

22. (Canceled).

23. (Previously Presented) The composition of claim 1, wherein the liposome comprises a hydrophilic core and a hydrophobic lipid bilayer.

24. (Previously Presented) The composition of claim 1, wherein the liposome further comprises one or more therapeutic agents.

25.    (Previously Presented) The composition of claim 23, wherein each of the therapeutic agents is independently localized in the hydrophilic core or hydrophobic lipid bilayer of the liposome.

26.    - 30. (Canceled).

31. (Previously Presented) The composition of claim 1, wherein the liposome further comprises a fluorescently tagged lipid.

32.    (Canceled).

33.    (Previously Presented) The composition of claim 1, wherein the liposome further comprises a targeting moiety.

34. (Original) The composition of claim 33, wherein the targeting moiety is conjugated to the hyaluronic acid.

35. (Canceled).

36. (Previously Presented) The composition of claim 1, further comprising an additional polyelectrolyte multilayer.

37.-47. (Canceled).

48.    (Previously Presented) The composition of claim 1, further comprising a substrate selected from the group consisting of a medical device, a tablet, a capsule, a bandage, a gel, and a nanoparticle.

49.-122. (Canceled).

50. (new) The composition of claim    2,    wherein at least one of the polycationic polymers is poly-L-lysine (PLL).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably suggest a hyaluronic acid conjugated liposome deposited onto a polyelectrolyte multilayer. The Examiner notes, as the closest prior art, Hammond et al (USP 10,278,927 B2) and Char et al (US 2012/0082717 A1). 
In each of Hammond and Char, the hyaluronic acid is the anionic component of the polyelectrolyte multilayer, instead of a separate liposomal-conjugated entity deposited onto the multilayer, as required by the amended claims. The prior art does not teach, suggest, disclose or motivate the skilled artisan to modify the art compositions, in order to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612